Citation Nr: 1415263	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-07 149	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for traumatic arthritis left knee status post removal of loose body and osteochondral graft.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2005 to August 2008. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.  By rating action in February 2013, a 10 percent rating for the left knee disability was granted effective from September 1, 2008.

In the course of this appeal, the appellant requested a hearing before a member of the Board.  A video hearing was scheduled for March 2014; however, the Veteran cancelled the hearing and did not request a postponement or motion for a new hearing.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2013).


FINDINGS OF FACT

On March 21, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal an increased initial rating for traumatic arthritis left knee status post removal of loose body and osteochondral graft is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to an increased initial rating for traumatic arthritis left knee status post removal of loose body and osteochondral graft by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. J. Alibrando
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


